Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144927                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MICHAEL KOLE and JOY KOLE,                                                                              Brian K. Zahra,
           Plaintiffs-Appellees,                                                                                     Justices


  v                                                                SC: 144927
                                                                   COA: 299352
                                                                   Wayne CC: 08-120226-NZ
  NAGLE PAVING COMPANY and
  PINEHURST BUILDING COMPANY, L.L.C.,
           Defendants-Appellants,
  and
  BRAD BYARSKI,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 1, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           d0716                                                              Clerk